DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination. 
3.	The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 2/4/22 and 7/24/20 were considered by the examiner. The submission is in compliance with the provisions of 37CFR 1.97.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 5-9, 11 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Asmussen et al. (Asmussen), US publication no. 2019/0371367 in view of Dinaj et al. (Dinaj), CN205690636U.
As per claim 1, Asmussen discloses an information handling system comprising a computing device, the information handling system [figure 1] comprising: 
a computing component of the computing device that is housed in a chassis; and a heating component [heating entity150] adapted to increase a temperature of a portion of an airflow when the heating component is in an active state [para 38, 44].
Asmussen fails to disclose that the portion of the airflow is adapted to thermally manage the computing component by reducing a temperature of the computing component, wherein the airflow is: received by the chassis via an air receiving exchange, and exhausted by the chassis via an air expelling exchange.
	Dinaj discloses disclose that the portion of the airflow is adapted to thermally manage the computing component by reducing a temperature of the computing component, wherein the airflow is: received by the chassis via an air receiving exchange, and exhausted by the chassis via an air expelling exchange [figure 1; English translation, page 5, line 23- page 6, line 56].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Asmussen and Dinaj because they both disclose a corrosion protection system, the specify teachings of Dinaj stated above would have further enhanced the performance and efficiency of Asmussen system to obtain predictable results.
Asmussen discloses: 
[0038] The controller 140 may be electrically coupled with the heating entity 150. The controller 140 may be configured to activate the heating entity 150 depending on temperature information provided by the temperature sensor 130. More in detail, the controller 140 may activate the heating entity 150 in case at a certain drop of temperature (i.e., certain temperature drop within a given time window equal to or higher than a certain temperature difference threshold value) has been recognized. The monitoring of temperature variations is advantageous because sudden temperature drops within a short period of time cause condensation of water within the tape drive which causes corrosion.

[0044] The controller 140 may compare the relative humidity values RH with a relative humidity threshold value RHTH (step S220), For example, RHTH may be 60%. If RH does not exceed RHTH, the measurement cycle of RH is continued. If RH exceeds RHTH, a temperature drop Tdrop is measured (step S225). Temperature drop Tdrop may be indicative of the decrease of temperature within a certain time window. For example, the controller may be configured to decide whether the temperature decrease is 10° C. or more within one hour. When temperature drops by 10° C. or more within one hour, there is a high risk of corrosion. If temperature drop Tdrop is below a temperature drop threshold value Tdrop, TH per period of time (e.g., 10° C. per one hour), the method my return to step S215 and may proceed with measuring the relative humidity RH. If is Tdrop is above a given temperature drop threshold value Tdrop, TH (step S230), the controller may activate the heating entity 150 (step S235). By activating the heating entity 150, the temperature within the tape drive is rising thereby avoiding the risk of corrosion of tape drive components, specifically the tape drive head.

Dinaj discloses: [page 5, line 23- page 6, line 56]
FIG. 1-2 is one preferred embodiment of the present utility model polymer indirect evaporative data center cooling system structure schematic diagram, wherein FIG. 1 is a longitudinal section of the data center cooling system structure schematic diagram, picture 2 is picture 1 A-A direction sectional view. As shown in FIG. 1 and FIG. 2, the data center cooling system comprises a box body 1, a data central hot air inlet 2, the first air filter 3, the first air blower 4, indirect evaporative heat exchange module 5 (that is, polymer heat exchanger Polymer Heat Exchangers, PHE, evaporating polymer heat exchanger or Mondt company, type Polymer Heat Exchanger, EPX); sprayer 6, a cold air outlet 7, outdoor air inlet 8, the second air filter 9 and the second air blower 10, an outdoor air outlet 11, a demister 12, a refrigerator (including compressor 1301. Evaporator 1302 and condenser 1303), access door 14 and an electric control cabinet (15), wherein, as shown in FIG. 1, box body 1 is set with a data central hot air entrance 2 and cold air outlet 7, outdoor air inlet 8 and an outdoor air outlet 11, and provided with a two-way air flow path in the case 1. two paths of air flow paths are crossly set, the first air flow path is provided between the data central hot air inlet 2 and cold air outlet 7 and along data central hot air inlet 2 is orderly provided with a first air filter 3. a first air blower 4 and indirect evaporative heat exchange module 5, the second air flow path is arranged between the outdoor air inlet 8 and an outdoor air outlet 11 and indirect evaporative heat exchange module 5 also in the air flow path of the second path, the data central hot air inlet 2 and cold air outlet 7 are respectively provided with position opposite to the bottom surface of the upper of the two sides of the box 1, and the data center heat air entrance 2 is provided with a data central hot air entrance air valve 201 by the data central hot air entrance air valve 201 control data central hot air inlet 2 of the hot air flow rate (air), the cold air outlet 7 is provided with a cold air outlet air valve 701 through the cool air outlet air valve 701 controlling the cold air outlet 7 of the cooling air flow rate (i.e. the air quantity); a first air filter 3 is arranged for filtering processing to heat air to the data central hot air inlet 2 enters the case 1 close to the data central hot air inlet 2 on one side of the first air filter 3 preferably may be capable of realizing high efficient air filter G4/F7 level of cleaning air; a first air blower 4 can set 2 to 6 (as shown in FIG. 2 and FIG. 1 system is equipped with 4 first air blower 4, respectively arranged on the four corners of a rectangle) and are provided in the first path of air flow path after the first air filter 3. the first air blower 4 can be convertible frequency centrifugal fan, preferably can be used with speed regulation function of EC DC brushless DC backward inclined centrifugal fan, so it can according to different setting for different requirements, adjusting the whole data center cooling system of a refrigeration capacity and the outlet air pressure. effective performance to meet different cooling heat exchange to different data centers, and EC-direct current brushless direct backward inclined centrifugal fan itself also protects the whole data centre cooling system energy-saving effect, indirect evaporative heat exchange module 5 has two spaced side by side array of polymer pipeline structure; flowing through the first air flow path from the indirect evaporative heat exchange module 5 polymer in the pipeline, indirect evaporative heat exchange module 5 the inlet air of the polymer pipe (i.e. data central hot air) through the external (i.e., with the sprayer 6) data central hot air indirect cooling (i.e., enthalpy humidifying evaporative cooling). can be greater than the indirect heat exchanger for obtaining lower gas temperature, polymer pipeline outer surface of second air flow path from indirect evaporative heat exchange module 5 flows through the indirect evaporation heat-exchanging module 5 with sprayer 6 is humidified and heated, polymer pipe indirect evaporative heat exchange module 5 and the outer surface of the sprayer 6 for spraying water is cooling, then enters into the indirect evaporative heat exchange module 5 in the data central hot air cooling, further increases the temperature difference of the two paths of air indoor and outdoor (that is the processed data central hot air and cold air and processed are exhausted to the outdoor air temperature difference). so as to improve the cooling efficiency, sprayer 6 is arranged above the indirect evaporative heat exchange module 5, sprayer 6 preferably can be adjusted according to the actual application requirement is several rotating sprinkler head 601 (as shown in FIG. 5), rotating sprinkler head 601 is rotating with high speed. polymer pipeline outer surface spraying water to the indirect evaporative heat exchange module 5, due to reaction force of spraying water flow, the polymer pipeline outer surface water is uniformly sprayed on the indirect evaporative heat exchange module 5, and the plurality of rotating sprinkler head 601 can use a suitable angle and arrangement arranged in indirect evaporative heat exchange module 5 above. the layout can be optimized by optimizing cooling heat energy consumption it can prevent water drops from entering other modules or assemblies (e.g., condenser) to corrosion and rust, preventing module or component corrosion damage, such as shown in FIG. 1, the outdoor air inlet 8 and the second air filter 9 can be provided with multiple and correspondingly arranged on lower side surface of the box body 1 (below) of the indirect evaporative heat exchange module 5. and the second air filter 9 may be a mesh filter primary filter and is covered on the outdoor air inlet 8, to realize the outdoor air enters the preliminary filtering, such as filtering only some leaves, scraps and other big impurities; the second air blower 10 is arranged to the demister 12 and can be set at 2 to 6 (as shown in FIG. 1 and FIG. 2 of the system is provided with 3 second air blower 10 is arranged on the same horizontal line), the second air blower 10 is installed outside the case 1. can be set in the box body 1 of the outer side of the frame, it can be described by the second air blower 10, the outdoor air outlet 11 extends out of the case 1, and in practical application, the second air blower 10 of the air and an outdoor air outlet 11 is equivalent to a concept; the second air blower 10 may use variable frequency axial flow fan, preferably can be same with speed regulation function of EC DC brushless axial flow fan, according to the outdoor air temperature automatic transmission for further adjusting polymer evaporative cooling refrigeration effect. it saves energy consumption, further, also be configured corresponding chimney (not shown in FIG. 1) in the second air blower 10 outlet (i.e. outdoor air outlet 11), to further secure the evaporation heat exchange of high-temperature and high-humidity outdoor air exhaust. system framework of the two paths of air flow route of polymer with indirect evaporation data centre cooling system claimed by the utility model, its specific structure, suitable for popularization and application in the data center cooling application field, the system has simple structure, flexible application, and it can greatly reduce energy consumption of data centre.

As per claim 5, Asmussen discloses that the heating component is further adapted to increase a second temperature of a second portion in a second chassis when the heating component is in the active state [para 41]. And Dinaj discloses that the second portion of the airflow is adapted to thermally manage a second computing component of a second computing device housed in a second chassis [English translation, page 5, line 23- page 6, line 56].

As per claim 7, Dinaj discloses that the heating component comprises: a chassis heater disposed adjacent to the air receiving exchange [English translation, page 5, line 23- page 6, line 56].
As per claim 8, Dinaj discloses that the heating component comprises: a return fan adapted to obtain a sub-portion of the portion of the airflow after the portion of the airflow has performed a thermal exchange with the computing component; and a return duct adapted to recirculate the sub-portion of the portion of the airflow by the computing component [English translation, page 5, line 23- page 6, line 56].
As per claim 9, Asmussen discloses that the computing component is a trace of a circuit card [figure 1; para 36, 39].

7.	Claims 2-4, 10, 12-14, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Asmussen et al. (Asmussen), US publication no. 2019/0371367 in view of Dinaj et al. (Dinaj), CN205690636U and Vichare et al. (Vichare), US publication no. 2017/0089607.
	As per claim 2, Asmussen discloses that in response to the determination: initiate an environmental control modification using the heating component to mitigate the premature failure by reducing the corrosion rate of the computing component [para 44, 45].

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Asmussen and Dinaj and Vichare because they disclose a corrosion protection system, the specify teachings of Vichare stated above would have further enhanced the performance and efficiency of Asmussen system to obtain predictable results.
As per claim 3, Asmussen discloses that initiating the environmental control modification comprises: transitioning the heating component from an inactive state to the active state, wherein the heating component is not adapted to increase the temperature of the airflow while in the inactive state [para 31, 44, 45].
As per claim 4, Asmussen discloses that the chassis environmental manager is further programmed to: after initiating the environmental control modification: make a second determination that a humidity level and a temperature associated with the computing component are within a nominal threshold; and in response to the second determination: transition the heating component to the inactive state [para 31, 4, 45].
As per claim 10, Vichare discloses that the corrosion rate is obtained using a humidity sensor integrated into the computing component, wherein the computing component is operably connected to an integrated circuit [para 11, 16, 19].

As to claims 17-20, directed to a computer readable medium storing the instructions to perform the method of steps as set forth in claims 11-16 executed by the system disclose in claims 1-6. Therefore, it is rejected on the same basis as set forth hereinabove.

8. 	Examiner's note: Examiner has cited particular paragraphs and columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.	

9.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Campbell, US publication no. 2019/0310696 discloses a system for implementing enhanced component reliability for leading edge components of a server computer system comprising: a processor using said controller, providing one or more air flow .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN CAO whose telephone number is (571)272-3664.  The examiner can normally be reached on M-F 7:00 am-3:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Mar. 10, 2022
/CHUN CAO/Primary Examiner, Art Unit 2115